LAWRENCE, Judge.
Henry M. Barnum (Barnum) was convicted of armed robbery, attempted first-degree *969murder of a law enforcement officer, depriving a law enforcement officer of his weapon and grand theft, following a jury trial. Of the five issues raised on appeal, only one has merit.
The State concedes that Bamum’s sentence for grand theft of a firearm should be set aside because he was also sentenced for robbery of the same firearm. Sirmons v. State, 634 So.2d 153 (Fla.1994). We reverse and direct that Bamum’s sentence for grand theft be vacated, but affirm all other issues.
AFFIRMED in part and REVERSED in part.
BOOTH and JOANOS, JJ., concur.